Citation Nr: 0009205	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-16 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to secondary service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to June 1946, 
and from September 1948 to September 1949.
 
The appeal arises from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, in pertinent part denying the veteran's 
claim of entitlement to secondary service connection for a 
right knee disorder.


REMAND

The veteran has service connection for post-operative 
residuals of a left knee replacement, currently evaluated as 
30 percent disabling.  The underlying cause of the left knee 
replacement has been determined by the RO to be traumatic 
arthritis and chondromalacia of the left knee joint.  The 
claim for secondary service connection for a right knee 
disorder is based on a contention that it is proximately due 
to and the result of the service-connected left knee 
disorder.  

The grant of service connection for traumatic arthritis and 
chondromalacia of the left knee by the RO in August 1976, was 
based on a determination that this pathology was due to 
injury sustained to the left knee during the latter period of 
service. 

S. A. Dispenza, M.D., reported in May 1969 that X-rays of the 
veteran's knees taken in August 1968 revealed arthritis in 
the left knee.  The right knee was within normal limits.  X-
rays of the knees on VA examination in April 1970 revealed 
arthritic changes in both knees.  Similar findings were noted 
on subsequent VA X-rays of the veteran's knees.  

A left total knee replacement was performed during VA 
hospitalization in May 1995.  A right total knee replacement 
was performed during VA hospitalization from March 1997 to 
April 1997.  

In the April 1997 claim for entitlement to service connection 
for a right knee disorder, the veteran's representative 
averred that the veteran had reported that a VA doctor had 
expressed the opinion that the veteran's left knee disorder 
had at least partially caused his right knee disorder.  
However, no statement by the veteran or his representative 
informs when such a VA medical opinion had been offered or by 
whom.  The United States Court of Appeals for Veterans Claims 
(Court), in addressing such evidence, has held that in such 
cases where there exists evidence which may serve to well 
ground a claim for service connection, an effort must be made 
to obtain such evidence.  Robinette v. Brown, 8 Vet.App. 69 
(1995).  Upon remand, the veteran and his representative are 
to be afforded the opportunity to provide such a medical 
statement of causality, written and signed by a medical 
practitioner.  Alternatively, if the veteran and his 
representative provide the name and location of the VA 
physician who made this statement, the RO may proceed to 
verify this fact, and, if verified, obtain the appropriate VA 
medical statement for inclusion in the claims folder.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that, when aggravation of a veteran's nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability, but only that degree over and above 
the degree of disability existing prior to the aggravation.  
Hence, in reference to the veteran's secondary service 
connection claim, service connection must also be considered 
on the basis of aggravation of the right knee disorder by the 
left knee disorder.  

In a November 1973 submission, the veteran informed that he 
had been awarded retroactive Social Security Disability 
benefits.  He then provided a copy of a Federal Treasury 
disbursement check as evidence of that retroactive benefit.  
An October 1973 letter informs that the veteran is entitled 
to Medicare as a Social Security Disability benefit.  The 
Court has held that where a veteran is in receipt of Social 
Security disability benefits, the medical records underlying 
that award are relevant to issues such as those on appeal 
here.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  As such, remand is 
necessary because these medical records must be obtained for 
association with the claims folder.  




The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should appropriately contact 
the veteran and his representative and 
afford them the opportunity to submit a 
statement by the VA physician who 
reportedly stated that there was a 
causal connection between the veteran's 
left knee disorder and his right knee 
disorder.  Any medical statement or 
other evidence submitted should be 
associated with the claims folder.  
Alternatively, if the veteran and his 
representative provide the name and 
location of the VA physician who made 
this statement, the RO should, if 
necessary, proceed to verify this fact, 
and, if verified, obtain the appropriate 
VA medical statement for inclusion in 
the claims folder.  


2.  The RO should also obtain and 
associate with the claims folder any 
Social Security Disability 
determinations, and if the veteran was 
awarded Social Security Disability 
benefits, the RO should obtain the 
medical records underlying the veteran's 
award of such Social Security benefits.  
All records and responses received should 
be associated with the claims folder.

3.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the veteran's claim of 
entitlement to secondary service 
connection for a right knee disorder, 
including on the basis of aggravation 
pursuant to Allen v. Brown.  If any 
determination remains to any extent 
adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to comply with a precedent decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


